Citation Nr: 1549295	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.  This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Veteran contends that he has PTSD, bilateral hearing loss, and tinnitus due to traumatic incidents and noise exposure while serving in the Republic of Vietnam.  Consistent with caselaw and the Veteran's description of his claimed psychiatric disorder, the claim included entitlement to service connection for any and all psychiatric disorders for which service connection is reasonably raised by the record during the course of the claim and appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran reported receiving Social Security Administration (SSA) disability benefits, and a November 2015 SSA Inquiry indicates benefits were granted effective January 2010.  It is unclear what specific impairments were considered in awarding the benefits.  VA must request the Veteran's SSA medical records in conjunction with a claim for benefits.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision and the supporting medical documents on which the decision was based).  Therefore, the Veteran's claims of entitlement to service connection for a psychiatric disability, bilateral hearing loss, and tinnitus, must be remanded in order to obtain a copy of the SSA decision and all related medical records.

In addition, VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4) (2015).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the reasons discussed below, the Board finds that the February 2011 VA examiner's opinion on the etiology of the Veteran's tinnitus and the March 2011 VA examiner's opinion on the etiology of the Veteran's psychiatric disorder are not adequate for adjudication purposes.  See 38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Tinnitus

The Board finds that an additional addendum opinion is required to clarify the etiology of the Veteran's tinnitus that provides sufficient supporting rationale consistent with the evidence of record.  

In a February 2011 VA audiological examination report, the Veteran reported noise exposure from mortars in service and that recurrent ringing in his ears began in Vietnam.  The examiner noted that there were no complaints of or treatment for tinnitus in the Veteran's service treatment records and opined that it would be resorting to speculation to determine whether tinnitus was related to service because there was no formal audiological testing when the Veteran separated from service.

The Board finds the February 2011 VA examiner's opinion to be inadequate because it fails to discuss evidence of record relevant to the Veteran's current disability, namely, the Veteran's statement that tinnitus began in Vietnam and continued since service.  The subsequent VA audiological opinion must address the Veteran's lay contentions on the presence of his tinnitus since service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (finding lay assertions may support the occurrence of lay-observable events or the presence of disability or symptoms of disability, subject to lay observation).  

Psychiatric Disorder

The Board concludes that an addendum that provides sufficient supporting rationale consistent with the evidence of record is required to clarify whether any psychiatric disorder present during the pendency of the claim is related to the Veteran's military service.  

In a March 2011 VA PTSD examination report, the examiner concluded that the Veteran did not have a diagnosis of PTSD, but rather had diagnoses of alcohol dependence, depressive disorder not otherwise specified, and dementia not otherwise specific that were unrelated to his active service.  In reaching this conclusion, the VA examiner noted review of the evidence of record, including a September 2010 private treatment record by Dr. L .L.  The Veteran reported symptoms of memory loss, anger, irritability, depression, frustration, low self-esteem, confusion, disorientation, sleep disturbance, reduced motivation, relationship problems, impaired impulse control with regard to alcohol dependence, and that the symptoms manifested about three years prior.  

The examiner disagreed with the September 2010 private diagnosis of PTSD because the Veteran's claimed military stressors did not meet criterion A and his VA medical records were negative for a diagnosis.  The examiner opined that the Veteran did not meet criterion A for PTSD because his worst traumatic experiences were having to kill women and children and being tired of getting shot at or shooting others, but that he was unable to describe a single index trauma.  The examiner further opined that the Veteran's alcohol dependence, depressive disorder, and alcohol disorder were "less likely than not" related to military service or claimed military stressors since the Veteran's psychiatric complaints discussed during the evaluation focused on psychosocial stressors, such as divorce and erratic work history, and substance abuse.

The Board finds the March 2011 VA examination report to be inadequate because it fails to provide properly supported etiology opinions for all psychiatric disabilities diagnosed during the period of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The VA examiner's rationale is inadequate because it relied on the Veteran's responses at the evaluation, which indicated that his psychiatric symptoms were related to psychosocial stressors rather than incidents in service.  However, the VA examiner failed to address competent evidence of psychiatric symptoms in the record in making this determination.  Specifically, the March 2011 VA examiner failed to discuss the significance of a June 2010 VA treatment record noting that the Veteran reported that his experience in Vietnam "blew him apart" and that he changed after he returned, as well as August 2012 lay statements from the Veteran's ex-wife that indicated she met the Veteran shortly after he separated from service, that he told her he was forced to kill women and children in Vietnam, and that he experienced nightmares and nightsweats since service.  Moreover, the examiner's opinion incorrectly relied on a finding that the Veteran was unable to describe a single index trauma that could meet a criterion A stressor for PTSD because he could only describe having to kill women and children and being tired of getting shot at or shooting others.  The VA examination report does not account for the Veteran's July 2012 that indicated he was part of the 101st Airborne Division of C Company in December 1970 when their firebase was overrun and that witnessing the deaths of most of his squadron continued to cause nightmares for the Veteran.

Similarly, the March 2011 VA examiner opined that the Veteran's alcohol dependence was not related to service because the Veteran's discussion of the symptoms centered on psychosocial factors during the evaluation, but it is unclear whether the alcohol dependence is secondary to, or aggravated by, a psychiatric disorder.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301(a) (2015) (service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (determining that alcohol abuse may be service connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability).  

Finally, in July 2012, the Veteran's ex-wife also stated she took the Veteran for mental health treatment in July 2011 to C.H., of FNP Patients First, LLC.  No evidence of record documents any attempt to obtain the private treatment records.  Therefore, the claim must also be remanded to obtain the outstanding, relevant medical records.  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include private treatment records from C.H. of FNP Patients First, LLC, for the time period beginning July 2011.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain 

(1) all relevant VA treatment records for the time period from October 2013 to the present, and 
(2) a copy of the decision and all medical records relied upon in conjunction with any claim filed by the Veteran for SSA benefits. 

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. Then, the RO must obtain an addendum from the VA medical examiner who conducted the February 2011 VA audiological examination, or from another appropriate examiner if the original is unavailable, to determine whether the Veteran's tinnitus is related to service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based upon review of the evidence of record and with consideration of the Veteran's lay statements, the examiner must provide an opinion on whether the Veteran's tinnitus is related to service, to include in-service noise exposure in Vietnam.

The examiner is directed to specifically address the Veteran's competent statements regarding continuous symptoms of tinnitus since active service in Vietnam.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Then, the RO must also obtain an addendum from the examiner who conducted the March 2011 VA PTSD examination, or from another examiner of appropriate expertise if the original examiner is unavailable, to determine whether any psychiatric disorder present during the pendency of the claim is related to his military service.  If the examiner determines that another examination of the Veteran is necessary to provide this opinion, one must be provided to the Veteran.  

The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based upon review of the evidence of record, to specifically include the Veteran's VA treatment records, the March 2011 VA examination report, private treatment records, and with consideration of the Veteran's relevant lay statements and post-service symptoms, the examiner must provide an opinion as to whether any diagnosed psychiatric disorder, to include PTSD and depressive disorder, is related to active service.

The examiner is also directed to provide an opinion as to whether alcohol dependence was caused or permanently worsened by another psychiatric disorder and if so the examiner must identify that psychiatric disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.   The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file if any notice is returned as undeliverable.

5. After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6. After completing the above action, and any other development deemed necessary, the claims must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

